t c summary opinion united_states tax_court john s burke petitioner v commissioner of internal revenue respondent docket no 14584-07s filed date john s burke pro_se carolyn schenck for respondent armen special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any unless otherwise indicated all subsequent section references are to the internal_revenue_code as amended and all rule references are to the tax_court rules_of_practice and procedure other court and this opinion shall not be treated as precedent for any other case this matter is before the court on respondent’s motion to dismiss for lack of jurisdiction filed date respondent moves to dismiss this case on the ground that the petition was not filed within the time prescribed by sec_6213 or sec_7502 for reasons discussed hereinafter we shall deny respondent’s motion background at the time that the petition was filed john s burke petitioner resided in southern california on date respondent’s appeals_office at the austin texas service_center sent petitioner a notice_of_deficiency the notice_of_deficiency which was sent to petitioner by certified mail addressed to him at his last_known_address determined a deficiency in income_tax for the taxable calendar_year of dollar_figure and an accuracy-related_penalty under sec_6662 of dollar_figure petitioner received the notice_of_deficiency in late march or early date the first page of the notice_of_deficiency included the following statement if you want to contest this determination in court before making any payment you have days from the date of this letter to file a petition with the united_states tax_court for a redetermination of the deficiency the first page of the notice_of_deficiency also included the following statement last day to file a petition with the united_states tax_court date on date petitioner filed a petition with this court seeking a redetermination of the deficiency and penalty determined by respondent in the notice_of_deficiency the petition which is dated date arrived at the court by priority first-class mail in an envelope bearing a u s postal service postmark date of date the june date was also the date that petitioner actually deposited the envelope into the mail at the post office in venice beach california as indicated respondent filed a motion to dismiss for lack of jurisdiction on date petitioner promptly filed an objection to respondent’s motion respondent followed with a reply to petitioner’s objection thereafter a hearing on respondent’s motion was held in los angeles california on date both parties appeared at the hearing and presented argument in support of their respective positions respondent also filed a declaration by the case processor in the appeals_office at the austin texas service_center who had been responsible for the mailing of the notice_of_deficiency discussion general principles this court’s jurisdiction to redetermine a deficiency in income_tax depends on the issuance of a valid notice_of_deficiency and a timely filed petition rule a c 93_tc_22 90_tc_142 sec_6212 expressly authorizes respondent after determining a deficiency to send a notice_of_deficiency to the taxpayer by certified or registered mail it is sufficient for jurisdictional purposes if respondent mails the notice_of_deficiency to the taxpayer at the taxpayer's last_known_address sec_6212 81_tc_42 the taxpayer in turn ha sec_90 days or days if the notice is addressed to a person outside the united_states to file a petition with this court for a redetermination of the contested deficiency sec_6213 by virtue of sec_7502 a petition that is timely mailed is deemed to be timely filed the parties’ positions it is clear in the present case that respondent mailed the notice_of_deficiency to petitioner on date see 89_tc_321 n holding that postal service form_3877 represents direct evidence of the date of mailing of the notice_of_deficiency see also 119_tc_183 overruling various challenges by a taxpayer to the introduction into evidence by the commissioner of postal service form respondent relies on the fact that the 90th day after the date of mailing of the notice_of_deficiency was date a wednesday in respondent’s view because the petition was mailed to the court on date the petition was not timely filed and this case should therefore be dismissed for lack of jurisdiction petitioner does not seriously challenge the mailing date of the notice_of_deficiency rather petitioner contends that the notice_of_deficiency is dated date and not date and he relies on the statement in the notice that he had days from the date of this letter to file a petition with the united_states tax_court for a redetermination of the deficiency petitioner correctly states that the 90th day after date was friday date in petitioner’s view because the petition was mailed to the court on date and further because the envelope containing the petition was postmarked with that same date the petition was timely filed and respondent’s motion should therefore be denied respondent vigorously takes issue with petitioner’s contention first respondent rejects petitioner’s premise that the notice_of_deficiency is dated date second even if the notice is so dated respondent relies on the fact that the notice expressly advised petitioner that last day to file a petition with the united_states tax_court date we begin our analysis with respondent’s second argument section of the act section a of the internal_revenue_service restructuring and reform act of publaw_105_206 112_stat_767 which was enacted on date requires the secretary_of_the_treasury or the secretary’s delegate shall include on each notice_of_deficiency under sec_6212 of the internal_revenue_code_of_1986 the date determined by such secretary or delegate as the last day on which the taxpayer may file a petition with the tax_court although section a of the act has not been incorporated into the internal_revenue_code it nevertheless has the force of law because it is part of the statutes at large 114_tc_489 affd 275_f3d_912 10th cir section of the act amended sec_6213 by adding at the end thereof the following sentence effective for notices mailed after date any petition filed with the tax_court on or before the last date specified for filing such petition by the secretary in the notice_of_deficiency shall be treated as timely filed the legislative_history of section of the act makes clear that the congress wished to ensure that taxpayers received assistance from the commissioner in determining the period within which they were obliged to file a petition for redetermination with the tax_court and that those taxpayers could rely on the computation of that period by the commissioner s rept pincite 1998_3_cb_537 see h rept part pincite 1998_3_cb_373 see also 116_tc_356 affd per curiam 293_f3d_740 5th cir thus if the commissioner makes a mistake in computing the filing period by overstating it the last sentence of sec_6213 serves to enlarge the period of time within which a taxpayer would otherwise have to file a petition for redetermination with this court on the other hand the commissioner’s mistake in computing the filing period by understating it does not serve to shorten the period of time prescribed by law within which a petition must be filed cf bush v commissioner tcmemo_2002_33 notice_of_deficiency specifying july as the last date to file a petition ignored the provisions of sec_7503 regarding time for performance of acts where the last day falls on saturday sunday or legal_holiday affd 51_fedappx_422 4th cir in short the 90th day after date was friday date and by no administrative fiat in the notice_of_deficiency may respondent make that day any earlier date of the notice_of_deficiency we turn now to respondent’s first argument ie that the notice_of_deficiency is dated date and not date as petitioner contends at the hearing on respondent’s motion petitioner produced the original notice_of_deficiency and the court examined it the date of the notice is reasonably legible and it certainly looks like date however in using a magnifying glass and a high-powered halogen light to examine the date it appears that respondent originally stamped the notice date and then restamped it date this interpretation is consistent with the declaration of respondent’s employee who was responsible for the mailing of the notice the stamp-over of the date on the notice_of_deficiency had no effect on the legibility of either the month or the year or the first digit of the day however the stamp-over of the and the of the second digit of the day ended up producing what clearly looks like a to the unaided eye in loyd v commissioner tcmemo_1984_172 and jones v commissioner tcmemo_1984_171 the court held that the taxpayers were entitled to rely on the date stamped on the notice_of_deficiency as to its mailing date even though the notice wa sec_2 petitioner did not retain the envelope containing the notice_of_deficiency and there is nothing in the record to indicate whether the envelope in which the notice was mailed bore a postmark actually mailed on an earlier date in other words the date appearing on the notice_of_deficiency was deemed to be the date of mailing for purposes of sec_6213 see lundy v commissioner tcmemo_1997_14 discussing loyd and jones in the context of the court’s jurisprudence regarding its jurisdiction respondent seeks to distinguish loyd v commissioner supra and jones v commissioner supra by relying on an earlier case meader v commissioner tcmemo_1982_288 wherein the court granted the commissioner’s jurisdictional motion and dismissed the case on the ground that the petition had not been filed within days of the date of mailing of the notice_of_deficiency respondent argues that the date appearing on the notices of deficiency in jones and loyd was clearly legible whereas the date appearing on the notice in meader was smudged so that the taxpayer was not entitled to rely on it in meader v commissioner supra the notice_of_deficiency was mailed on date the petition was not timely filed as measured by that date however the petition was filed within days of date and the taxpayers argued that the date stamped at the top of the notice_of_deficiency was date rather than date the court acknowledged that the date stamped on the notice was somewhat smudged and a cursory examination of it might create the mistaken belief that the date is april however closer scrutiny clearly reveals that the chronologically earlier date is the correct one in the instant case we do not agree with respondent that the date stamped on the notice_of_deficiency presents a patent ambiguity such that petitioner was not entitled to rely on his reading of that date rather we think that petitioner’s reading was eminently reasonable indeed as previously stated the date stamped on the notice appears to the unaided eye to be date and it is only upon close examination using a magnifying glass and a powerful beam of light that ambiguity arises in short the date stamped on the notice_of_deficiency does not invite closer scrutiny thereby making respondent’s reliance on meader v commissioner supra inapposite conclusion in conclusion the date of date shall be treated as the date of mailing of the notice_of_deficiency for purposes of sec_6213 see loyd v commissioner supra jones v commissioner supra because the petition was mailed to the court within days of that date the petition was timely filed see sec_7502 and this case may go forward accordingly we shall issue an order denying respondent’s motion to dismiss for lack of jurisdiction filed date and directing respondent to file an answer to the petition to give effect to the foregoing an appropriate order will be issued
